Case 1:17-cr-00101-LEK Document 735 Filed 12/24/19 Pagelof1 PagelD #: 6352

FILED

 

UNITED STATES COURT OF APPEALS DEC 24 2019
MOLLY C. DWYER, CLERK
FOR THE NINTH CIRCUIT U.S. COURT OF APPEALS
UNITED STATES OF AMERICA, No. 19-10435
Plaintiff-Appellee, D.C. No.

1:17-cr-00101-LEK-1

V. District of Hawaii,
Honolulu

ANTHONY T. WILLIAMS,

Defendant-Appellant. ORDER

 

 

Before: Peter L. Shaw, Appellate Commissioner.

On December 6, 2019 appellant filed a notice of appeal of the “district
court’s denial of the media request to record the trial.” A review of the district
court docket does not reflect that the district court issued any such order.

Within 21 days after the date of this order, appellant shall move for
voluntary dismissal of the appeal or show cause why it should not be dismissed for
lack of an appealable order. If appellant elects to show cause, a response may be
filed within 10 days after service of the memorandum.

Briefing is suspended pending further order of the court.

Failure to comply with this order may result in the automatic dismissal of
this appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.

The Clerk shall serve this order on appellant individually.

DL/AppComm Direct Criminal

Case: 19-10435, 12/24/2019, ID: 11543595, DktEntry: 2, Page 1 of 1
